DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s amendments overcome the restriction between the method of claims 4-7 and the system of claims 8-10 and 12, because the method claims now require all the limitations of claim 8. The previous restriction requirement is withdrawn, and claims 4-7 are fully examined (below).
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments/Amendments
Applicant’s amendments filed 12/14/2021 overcome the notice of non-responsive amendment, and the claims have been fully examined (see below for details).
Applicant’s amendments to claim 10 overcome the 112 rejections of claim 10.
Applicant’s amendments overcome the previous rejection of claim 8 under 103 as being unpatentable over Drury in view of Jones. Therefore, this 103 rejection has been withdrawn. However, after further search and consideration, new rejections have been made (see below for further details).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the urine screen" in the first two lines.  There is insufficient antecedent basis for this limitation in the claim. It’s unclear whether this refers to the previously recited urine collection device or whether it refers to a newly recited component. For the sake of examination, it will be interpreted as referring to the previously recited urine collection device. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 9 of U.S. Patent No. 10,197,495. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 8, U.S. Patent No. 10,197,495 claims a dehydration detection system for determining a hydration level based on urine color, the dehydration detection system comprising:
a urine collection device (urinal dish) into which a stream of urine is applied (claim 1); and 
a color scale (color scale) comprising at least a plurality of shades of yellow, each of the shades of yellow corresponding to a hydration level based on urine color (claim 1), wherein 
the urine collection device comprises:
a cylindrical member extending in a vertical direction, the cylindrical member possessing a top end and a bottom end opposite of the top end in the vertical direction and a side wall between the top 
a base member attached to the bottom end of the cylindrical member, extending laterally outside the side wall and bearing the color scale (last two paragraphs of claim 1); and 
a drain hole configured to control outflow of urine such that a user may compare the urine color to the plurality of shades of yellow of the color scale (last paragraph of claim 1).
Regarding claim 9, U.S. Patent No. 10,197,495 claims the color scale is directly fixed to the base member (claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20120106811 A1) in view of Drury (US 20150009502 A1).
Regarding claim 4, Chen teaches a method comprising: applying a stream of urine (135; paragraphs 21-22) into a urine collection device (105), at least a portion of the stream of urine being retained in the urine collection device (figure 1B), the urine collection device comprises a cylindrical member (160) extending in a vertical direction, the cylindrical member possessing a top end and a 

    PNG
    media_image1.png
    578
    853
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    686
    890
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    447
    952
    media_image3.png
    Greyscale

Chen doesn’t explicitly teach such that a user may compare the urine color to the plurality of shades of yellow of the color scale; visually comparing the urine color of the portion of the retained urine to the color scale comprising at least a plurality of shades of yellow, each of the shades of yellow corresponding to a hydration level based on urine color; identifying a color included on the color scale 
However, it is known in the art of urine analysis to add a visual inspection of the color of the urine sample to a test strip analysis of the urine sample (for example, see the additional prior art). Drury is directed to one such visual inspection of a urine sample and teaches adding a color scale (98 in figure 9; 74 in figure 8; 10/14 in figure 7) such that a user may compare the urine color to the plurality of shades of yellow of the color scale; visually comparing the urine color of the portion of the retained urine to the color scale comprising at least a plurality of shades of yellow, each of the shades of yellow corresponding to a hydration level based on urine color identifying a color included on the color scale which most closely matches the urine color of the portion of the retained urine; and determining the hydration level by referencing a hydration level indicator corresponding to the identified color (paragraphs 45 and 47-48; paragraph 45).

    PNG
    media_image4.png
    729
    671
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by adding an additional color scale and comparing the color of the 
Regarding claim 5, in the above combination the hydration level indicator includes text and/or a graphic describing the hydration level corresponding to the identified color (Drury: paragraph 48).
Regarding claim 6, Chen teaches the urine collection device is located in a urinal (figures 1A-E; urinal is interpreted under its ordinary meaning, which is a vessel for holding urine [“Urinal.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/urinal. Accessed 28 Dec. 2021.]
Regarding claim 7, in the above combination the urine screen comprises a drain hole (165), and the method further comprises: draining the stream of urine through the drain hole of the urine collection device so that a portion of the stream of urine is retained in the urine collection device (Chen: 105; figure 1B; and 
the visually comparing of the urine color to the plurality of colors included on the color scale is performed based on the portion of the retained urine (Drury: paragraphs 45 and 47-48).
Regarding claim 8, Chen teaches a dehydration detection system for determining a hydration level based on urine color, the dehydration detection system comprising:
a urine collection device (105) into which a stream of urine (135) is applied (paragraph 50; figures 1A-B, F-G); and
a color scale (130), wherein 
the urine collection device comprises:
a cylindrical member (160) extending in a vertical direction, the cylindrical member possessing a top end (top in figure 1A) and a bottom end opposite of the top end in the vertical direction and a side wall between the top end and the bottom end, the top end being open (top direction is towards the top of the page in figures 1B-E); 

a drain hole (165) configured to control outflow of urine such that a user may compare the urine color to the color scale (figures 1A-E).
Chen doesn’t explicitly teach the color scale comprises at least a plurality of shades of yellow, each of the shades of yellow corresponding to a hydration level based on urine color; such that a user may compare the urine color to the plurality of shades of yellow of the color scale.
However, it is known in the art of urine analysis to add a visual inspection of the color of the urine sample to a test strip analysis of the urine sample (for example, see the additional prior art). Drury is directed to one such visual inspection of a urine sample and teaches adding a color scale (98 in figure 9; 74 in figure 8; 10/14 in figure 7) such that a user may compare the urine color to the plurality of shades of yellow of the color scale; visually comparing the urine color of the portion of the retained urine to the color scale comprising at least a plurality of shades of yellow, each of the shades of yellow corresponding to a hydration level based on urine color identifying a color included on the color scale which most closely matches the urine color of the portion of the retained urine; and determining the hydration level by referencing a hydration level indicator corresponding to the identified color (paragraphs 45 and 47-48; paragraph 45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by adding an additional color scale and comparing the color of the urine to the scale (as taught by Drury, above) in order to determine additional information about the urine sample, including the level of hydration of the person who provided the sample.
Regarding claim 9, in the above combination the color scale is directly fixed to the base member (Chen: figures 1A-G; Drury: figure 9).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Drury as applied to claim 8 above, and further in view of Suarez (US 20170055958 A1).
Regarding claims 10 and 12, Chen doesn’t explicitly teach the side walls of the urine collection device comprises a drain hole (claim 10); and the side walls of the urine collection device comprises a plurality of drain holes (claim 12).
Suarez teaches the side walls of the urine collection device comprises a plurality of drain holes (19, figure 3) (claims 10 and 12).

    PNG
    media_image5.png
    614
    548
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the side walls of the urine collection device comprises a plurality of drain holes in order to add more test strips to make a greater variety of measurements simultaneously, while keeping the strips separated from each other in a compact device.
Additional Prior Art
US 4473530 A teaches both a test strip for urine and determining the color of the urine itself (column 10, line 65 – column 11, line 25)
Drury (US 20150009502 A1)  reads, “[0045] The concentric arrangement of the color regions 76, 78, 80 and 82 may be advantageous when the nonabsorbent urine analysis device 70 is applied to a lower portion of the urinal near the drain, or to the top surface of a urinal deodorizer block (e.g., a urinal cake). The individual can apply the stream of urine to the center of the nonabsorbent urine analysis device 70 on the color region 82. The stream of urine radially disperses over the nonabsorbent urine analysis device 70 thereby flowing over the other color regions 76, 78 and 80. The individual can then identify the color region which most closely matches the urine color, and determine his or her hydration level accordingly. A white background or empty space may separate some or all of the color regions 76, 78, 80 and 82 to help the user compare the urine color to the color regions 76, 78, 80 and 82.

    PNG
    media_image6.png
    678
    581
    media_image6.png
    Greyscale

Kaufer (US 4103367 A)

    PNG
    media_image7.png
    648
    608
    media_image7.png
    Greyscale

US 20050112024 A1 teaches a urine cup with a hole (5)

    PNG
    media_image8.png
    794
    705
    media_image8.png
    Greyscale




US 20060260032 A1 discloses cylinder (21) that can be placed in urinal

    PNG
    media_image9.png
    1068
    761
    media_image9.png
    Greyscale


US 20060235353 A1 discloses hydration device with a cylindrical tube and hole (figure 2)

    PNG
    media_image10.png
    1040
    922
    media_image10.png
    Greyscale


US 6640350 B1 discloses cylinder that can be placed in urinal

    PNG
    media_image11.png
    1416
    905
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    1416
    921
    media_image12.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877